Citation Nr: 0503705	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-04 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus, to include whether a separate rating 
for each ear is warranted.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that granted service connection for bilateral 
hearing loss and tinnitus.  In December 2002, the veteran 
filed a notice of disagreement with respect to the evaluation 
assigned for tinnitus.  The RO issued a statement of the case 
in February 2003 and received the veteran's substantive 
appeal later that month.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected tinnitus, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

FINDING OF FACT

The veteran experiences recurrent tinnitus.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus, including a separate rating for each ear, is 
not shown as a matter of law.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321,  4.1, 4.10, 4.25, 4.87, 
Diagnostic Code 6260 (2002 & 2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminates the 
requirement that a claimant submit evidence of a well- 
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  
 
In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  

In the present case, as will be explained below, the law, and 
not the evidence, is dispositive in this case.  The Court has 
held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA in this case 
and that the case is ready for appellate review.

II.  Legal Criteria and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  Hence, the 
Board will review the evidence of record since the July 2, 
2001 effective date for the grant of service connection for 
tinnitus.  


Although the veteran has been granted a 10 percent evaluation 
for tinnitus, which is the maximum schedular evaluation under 
38 C.F.R. § 4.87, Diagnostic Code 6260, he contends that he 
is entitled to separate 10 percent ratings with respect to 
each ear. The ten percent evaluation for recurrent tinnitus 
is effective since July 2, 2001.  

The medical evidence shows that the veteran suffers from 
tinnitus, that is due to his service-connected bilateral 
hearing loss.  In the April 2002 rating decision the RO 
granted service connection for tinnitus, and assigned a 
10 percent rating for the disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

As an initial matter the Board notes that Diagnostic Code 
6260 was revised effective in June 2003 to provide that only 
a single 10 percent evaluation is to be assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2003).  

Nevertheless, the change to Diagnostic Code 6260 effective in 
June 2003 did not provide for retroactive application.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  The veteran is, therefore, 
at least entitled to application of the prior version of the 
regulation for the period of eligibility prior to June 2003.  
See Smith (Ellis) v. Principi, 17 Vet. App. 168 (2003) 
(although the change to the regulation prohibits the 
assignment of separate ratings for tinnitus effective in June 
2003, the Board must analyze the applicability of separate 
ratings prior to June 2003).

VA's General Counsel addressed this issue in a precedental 
opinion issued in May 2003.  The General Counsel held that 
Diagnostic Code 6260, as in effect prior to June 2003, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus was perceived as 
unilateral, bilateral, or in the head.  Separate ratings for 
tinnitus for each ear could not be assigned under DC 6260 or 
any other diagnostic code.  See VAOPGCPREC 2-03.  

Precedental opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000); 38 C.F.R. § 19.5 
(2003).  

The Board has also considered 38 C.F.R. § 4.25(b) which 
states that except as otherwise provided in the Rating 
Schedule, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately, as are all other 
disabling conditions, if any.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  The issue is, 
therefore, whether bilateral tinnitus constitutes two 
separate disabilities that are eligible for separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" 
or the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 the General Counsel 
noted that tinnitus is the perception of sound in the absence 
of any external stimulus.  Citing The Merck Manual 665 (17th 
ed. 1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to Diagnostic Code 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs.  
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds)).

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.  

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to Diagnostic Code 
6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) does not, therefore, provide a basis 
for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

There is no evidence to show that tinnitus in both ears 
results in significantly greater impact on the functioning of 
the auditory system, in comparison to having tinnitus in only 
one ear.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  By reading 
the rating criteria for Diagnostic Code 6260 in the context 
of the remaining provisions of the Rating Schedule, it is 
clear that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

The regulation at issue specifies that recurrent tinnitus is 
to be evaluated as 10 percent disabling.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002).  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear, 
both ears, or within the head.  Other diagnostic codes 
pertaining to the auditory system specify whether the rating 
is to be assigned based on unilateral or bilateral 
involvement (Diagnostic Code 6100 for hearing loss, and 
Diagnostic Code 6207 for loss of auricle).  Because some of 
the diagnostic codes pertaining to the auditory system 
distinguishes between unilateral and bilateral involvement, 
it is apparent from the regulation that the omission of that 
language from Diagnostic Code 6260 was intentional.  This 
interpretation of the diagnostic code is not in conflict with 
38 C.F.R. § 4.25(b), because that regulation specifies that 
disabilities arising from the same disease entity are to be 
separately rated; tinnitus, whether unilateral or bilateral, 
constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 
10 percent rating applies to recurrent tinnitus, regardless 
of whether the involvement is unilateral or bilateral.  For 
these reasons the Board finds that the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  

Finally, the Board has also reviewed the record under 38 
C.F.R. § 3.321(b) (2003), cited to in the February 2003 
Statement Of the Case.  The Board finds that, while the 
veteran's tinnitus contributes to his functional impairment, 
there is no evidence demonstrating that the service-connected 
tinnitus, by itself, markedly interferences with employment.  
When discussing the veteran's employability after evaluation 
in November 2003, the VA examiner emphasized the veteran's 
deteriorating service-connected bilateral hearing loss.  
Tinnitus was described as constant, and sometimes load, and 
sometimes interfering with the veteran's sleep.  The examiner 
discussed the difficulty that the veteran had with his 
service-connected impaired hearing, but did not indicate that 
the veteran's tinnitus was as significant a problem.  Private 
treatment records also focus on the veteran's hearing loss 
rather than his tinnitus.  A VA examiner in May 2003 
described the veteran's tinnitus as a constant "orchestral 
sound".  Further, there is no evidence that the veteran has 
been hospitalized or has required frequent treatment due to 
tinnitus.  The veteran has not submitted evidence that 
tinnitus results in disability factors not contemplated in 
the criteria.  Thus, the RO's determination that referral of 
the veteran's claim for an evaluation in excess of the 
maximum schedular evaluation for tinnitus, i.e. 10 percent 
disabling, to the Secretary for Benefits or to the Director 
of Compensation and Pension Service was not indicated by the 
evidence in this case, was appropriate.  


ORDER

Entitlement to an initial disability in excess of 10 percent 
for tinnitus, including a separate rating for each ear, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


